Name: Commission Regulation (EEC) No 2477/87 of 14 August 1987 fixing the amount of the aid for peas, field beans and sweet lupins used in animal feed
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 228/26 Official Journal of the European Communities 15. 8 . 87 COMMISSION REGULATION (EEC) No 2477/87 of 14 August 1987 fixing the amount of the aid for peas , field beans and sweet lupins used in animal feed Whereas the amount of the aid referred to in Article 3 of Regulation (EEC) No 1431 /82 was fixed by Commission Regulation (EEC) No 2006/87 (*), as last amended by Regulation (EEC) No 2322/87 (*) ; HAS ADOPTED THIS REGULATION : THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 1431 /82 of 18 May 1982 laying down special measures for peas and field beans ('), as last amended by Regulation (EEC) No 3127/86 (2), and in particular Article 3 (6) thereof, Having regard to Commission Regulation (EEC) No 3540/85 of 5 December 1985 laying down detailed rules for the application of the special measures for peas, field beans and sweet lupins (3), as last amended by Regulation (EEC) No 2137/87 (4), and in particular Article 24(1 ) thereof, Article 1 The amount of the aid referred to in Article 3 ( 1 ) of Regu ­ lation (EEC) No 1431 /82 is fixed in the Annex hereto. Article 2 This Regulation shall enter into force on 16 August 1987. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 14 August 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 162, 12. 6 . 1982, p. 28 . (2) OJ No L 292, 16 . 10 . 1986, p. 1 . (3) OJ No L 342, 19 . 12. 1985, p. 1 . (4) OJ No L 200, 21 . 7 . 1987, p. 8 . 0 OJ No L 188 , 8 . 7 . 1987, p. 49. (*) OJ No L 210, 1 . 8 . 1987, p. 39. 15 . 8 . 87 Official Journal of the European Communities No L 228/27 ANNEX to the Commission Regulation of 14 August 1987 fixing the amount of aid for peas, field beans and sweet lupins used in animal feed Amounts of the aid applicable from 16 August 1987 (ECU/100 kg) Current 8 1st period 9 2nd period (') 10 3rd period (') 11 4th period (') 12 5th period (') 1 6th period (') 2 1 . Peas and field beans : (a) used in Spain 12,878 13,058 13,238 13,418 13,598 13,631 13,811 (b) used in Portugal 12,574 12,754 12,934 13,114 13,294 13,321 13,501 (c) used in another Member State 12,984 13,164 13,344 13,524 13,704 13,739 13,919 2. Sweet lupins : (a) harvested and used in Spain 14,573 14,573 14,573 14,573 14,573 14,377 14,377 (b) harvested in another Member State and :  used in Portugal 15,739 15,739 15,739 15,739 15,739 15,535 15,535  used in the Community as constituted at 31 December 1985 16,286 16,286 16,286 16,286 16,286 16,093 16,093 (') The amount of the aid in national currency will be adjusted by the incidence of the differential amounts.